Citation Nr: 1419413	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active military service from May 1966 to September 1974, to include service in the Republic of Vietnam (hereinafter "Vietnam") from June 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2011 rating determination of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Boise, Idaho, which denied service connection for bilateral hearing loss, and tinnitus disabilities.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  The transcript from that hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  No additional, pertinent evidence has been added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (hereinafter "AOJ").  VA will notify the Veteran if further action is required.  


REMAND

An addendum opinion is required in this case so that a VA examiner can address the Veteran's competent, credible lay assertions that he was exposed to acoustic trauma during service, as well as the service treatment records which show fluctuations in the Veteran's hearing acuity during service, in the determination as to whether his currently diagnosed bilateral hearing loss and tinnitus are related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA audiologist who conducted the March 2011 hearing loss and tinnitus examination.  If that audiologist is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a) The examiner must be made aware of the Veteran's contention that he was exposed to acoustic trauma during his service in Vietnam and should be advised that his statements regarding such are competent and credible. The examiner must consider the December 2013 opinion which addressed the etiology of hearing loss. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus began during active service; or, are related to any incident of service to include noise exposure therein; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  The examiner must address the Veteran's assertions in his October 2010 claim for benefits, and during his January 2014 hearing that his hearing loss began in service, along with service treatment records showing fluctuations in his hearing acuity testing throughout service.  

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

2. Review the claims file and ensure that the foregoing development action has been completed.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



